                 Case 3:20-cv-06002-BHS Document 24 Filed 03/22/21 Page 1 of 7




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     JEFFERY C. GEHRMANN,                             CASE NO. C20-6002 BHS
 8
                              Plaintiff,              ORDER GRANTING
 9          v.                                        DEFENDANTS’ MOTION TO
                                                      TRANSFER VENUE
10   KNIGHT-SWIFT TRANSPORTATION
     HOLDINGS INC, et al.
11
                              Defendants.
12

13
            This matter comes before the Court on Defendants Knight-Swift Transportation
14
     Holdings, Inc., Mohave Transportation Insurance Co., and Interstate Equipment Leasing,
15
     LLC’s (collectively “Contract Defendants”) motion to transfer venue. Dkt. 11. The Court
16
     has considered the pleadings filed in support of and in opposition to the motion and the
17
     remainder of the file and hereby grants the motion for the reasons stated herein.
18
                       I.   FACTUAL & PROCEDURAL BACKGROUND
19          This case arises out of two contracts between Plaintiff Jeffery Gehrmann and
20   Contract Defendants to transport freight and to lease a semi-truck and a collision
21

22


     ORDER - 1
              Case 3:20-cv-06002-BHS Document 24 Filed 03/22/21 Page 2 of 7




 1   involving Gehrmann’s truck with a C.R. England truck in Foristell, Missouri. Dkt. 1-1,

 2   ¶¶ 3.1–3.4.

 3          Gehrmann alleges that he was employed by or was contracted with Knight-Swift

 4   as an owner-operator of a truck since approximately 2012. Id., ¶ 3.1. On April 3, 2014,

 5   Gehrmann entered into a contractor agreement with Swift Transportation Co. of Arizona,

 6   LLC to transport freight provided by Swift. Defendant Knight-Swift is a successor in

 7   interest of Swift, and Swift is not a party to this action. The contractor agreement

 8   contains the following forum-selection clause:

 9          The parties agree that any legal proceedings between the parties arising
            under, arising out of, or relating to the relationship created by this
10          Agreement, including arbitration proceedings discussed above, shall be
            filed and/or maintained in Phoenix, Arizona or the nearest location in
11          Arizona where such proceedings can be maintained. The parties specifically
            waive any defense as to personal jurisdiction in any federal or state court in
12          Arizona.

13   Dkt. 12, Exhibit 1, at 7, ¶ 33.

14          The same day, Gehrmann entered into an equipment lease agreement with

15   Defendant Interstate Equipment for the lease of a 2013 Kenworth semi-truck to transport

16   freight. The equipment lease contract contains a similar forum-selection clause:

17          This Lease shall in all respects be governed by and construed in accordance
            with the laws of the United State and the State of Arizona without regard to
18          the choice-of-law rules of Arizona or any other state. THE PARTIES
            AGREE THAT ANY CLAIM OR DISPUTE ARISING FROM OR IN
19          CONNECTION WITH THIS AGREEMENT, WHETHER UNDER
            FEDERAL, STATE, LOCAL OR FOREIGN STATUTES,
20          REGULATIONS, OR COMMON LAW (INCLUDING BUT NOT
            LIMITED TO 49 C.F.R. PART 376), SHALL BE BROUGHT
21          EXCLUSIVELY IN THE STATE OR FEDERAL COURTS SERVING
            PHOENIX, ARIZONA. LESSOR AND LESSEE HEREBY CONSENT
22          TO THE JURISDICITON OF SUCH COURTS.


     ORDER - 2
              Case 3:20-cv-06002-BHS Document 24 Filed 03/22/21 Page 3 of 7




 1   Id., Exhibit 2, at 11, ¶ 21 (emphasis in original).

 2           On July 9, 2017, Gehrmann alleges that an employee of Defendant C.R. England

 3   collided with Gehrmann’s truck at a truck stop Foristell, Missouri. Dkt. 1-1, ¶ 3.4. He

 4   alleges that the damage to his truck was very significant and that Knight-Swift and

 5   Defendant Mohave Transportation Insurance advised him all repairs had to be “handled”

 6   through Mohave. Id., ¶¶ 3.5, 3.10. Gehrmann further alleges that the truck was in and out

 7   of repair and that, while Mohave initially authorized the repairs and paid for them,

 8   Mohave refused to make payments and Knight-Swift paid for the repairs. Id., ¶¶ 3.12–

 9   3.13. He asserts that Knight-Swift then took the cost of repair out of his paycheck. Id.

10          Gehrmann thus sues Contract Defendants for breach of contract, tortious damage

11   to property, breach of fiduciary relationship, and breach of the covenant of good faith and

12   fair dealing. Id., ¶¶ 4.3–4.7. He also sues Defendant C.R. England for negligence in

13   causing the July 2017 collision. Id., ¶¶ 4.1–4.2

14          On December 23, 2020, Contract Defendants filed the instant motion to transfer

15   venue to the District of Arizona pursuant to 28 U.S.C. § 1404(a). Dkt. 11. On January 27,

16   2021, Gehrmann responded. Dkt. 20. On January 29, 2021, Contract Defendants replied.

17   Dkt. 21. Defendant C.R. England has not responded in opposition to or in support of

18   Contract Defendants’ motion.

19                                       II. DISCUSSION

20          “For the convenience of parties and witnesses, in the interest of justice, a district

21   court may transfer any civil action to any other district or division where it might have

22   been brought or to any district or division to which all parties have consented.” 28 U.S.C.


     ORDER - 3
              Case 3:20-cv-06002-BHS Document 24 Filed 03/22/21 Page 4 of 7




 1   § 1404. “When the parties have agreed to a valid forum-selection clause, a district court

 2   should ordinarily transfer the case to the forum specified in that clause.” Atl. Marine

 3   Const. Co., Inc. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 62 (2013). “Only

 4   under extraordinary circumstances unrelated to the convenience of the parties should a

 5   § 1404(a) motion be denied.” Id.

 6          Although there is a presumption in favor of enforcing forum-selection clauses,

 7   there are three exceptions that can make a forum-selection clause unenforceable. Murphy

 8   v. Schneider Nat’l, Inc., 362 F.3d 1133, 1140 (9th Cir. 2004) (citing, inter alia, Bremen v

 9   Zapata Off-Shore Co., 407 U.S. 1 (1972)). A forum-selection clause may be unreasonable

10   and unenforceable: (1) if the inclusion of the clause in the agreement was the product of

11   fraud or overreaching; (2) if the party wishing to repudiate the clause would effectively

12   be deprived of his day in court were the clause enforced; and (3) if enforcement would

13   contravene a strong public policy of the forum in which suit is brought. Id. (citing and

14   quoting Richards v. Lloyd’s of London, 135 F.3d 1289, 1294 (9th Cir. 1998)). The party

15   challenging the forum-selection clause carries a “heavy burden of proof” and must

16   “clearly show that enforcement would be unreasonable and unjust, or that the clause was

17   invalid for such reasons as fraud or overreaching.” Bremen, 407 U.S. at 15, 17.

18          In this case, Gehrmann and Contract Defendants specified a forum in their

19   agreements. Gehrmann and Knight-Swift mutually agreed to litigate any dispute relating

20   to or arising from the contract to transport freight in Phoenix, Arizona or the nearest

21   location to Arizona where proceedings could be maintained. Gehrmann and Interstate

22   Equipment mutually agreed to litigate any dispute relating to or arising from the contract


     ORDER - 4
              Case 3:20-cv-06002-BHS Document 24 Filed 03/22/21 Page 5 of 7




 1   to lease the freight truck in Phoenix, Arizona. Contract Defendants argue that the

 2   language is clear and should be enforced. Gehrmann, however, argues that the Court

 3   should invalidate the forum-selection clauses for two reasons.

 4          First, Gehrmann argues that the forum-selection clauses are unreasonable, as they

 5   result from “overweening” bargaining power. Dkt. 20 at 2–3. The Court understands his

 6   argument to be that he did not have equal bargaining power with Knight-Swift or

 7   Interstate Equipment when he entered into the contracts and agreed to the forum-selection

 8   clauses. However, Gehrmann does not provide any authority or evidence to support his

 9   assertion that Knight-Swift or Interstate Equipment had “overweening” bargaining

10   power. To the contrary, the Supreme Court has upheld a forum-selection clause in the

11   context of an adhesion contract when the challenging party was given notice of the

12   clause’s terms before executing the contract. See Carnival Cruise Lines, Inc. v. Shute,

13   499 U.S. 585, 594–95 (1991). And the Ninth Circuit upheld a forum selection clause in

14   an employment contract where the employee failed to present evidence that he was

15   improperly induced into entering the contract. See Spradlin v. Lear Siegler Mgmt Servs

16   Co., 926 F.2d 865, 868 (9th Cir. 1991) (“Given appellant’s failure to come forward either

17   here or in the district court with anything beyond the most general and conclusory

18   allegations of fraud and inconvenience, we are compelled to affirm.”). The Court thus

19   concludes that Gehrmann has not carried his burden under an “overweening” bargaining

20   power theory to preclude the enforcement of the forum-selections clauses.

21          Next, Gehrmann argues that enforcing the forum-selection clause would make the

22   litigation so difficult that, for all practical purposes, he would be deprived of his day in


     ORDER - 5
                Case 3:20-cv-06002-BHS Document 24 Filed 03/22/21 Page 6 of 7




 1   court. Dkt. 20 at 3. To support his argument, he asserts that the accident and accident

 2   witnesses are not in Arizona, that he does not reside in Arizona, and that he will be

 3   unable to afford to find and hire another attorney licensed in Arizona. Id.; see also Dkt.

 4   19. Gehrmann additionally argues that while a showing of increased expense is

 5   insufficient to meet the challenging party’s burden, “a showing that plaintiff is financially

 6   unable to conduct the litigation in the contract state may be conclusive.” Borst v. Hi-Line

 7   Elec. Co., 698 F. Supp. 223, 226 (S.D. Ala. 1988) (citing Bremen, 407 U.S. at 18).

 8             The Court is sympathetic to Gehrmann, but he has not met his “heavy burden of

 9   proof” in establishing that he will be deprived of his day in court if this case is transferred

10   to the District of Arizona. Gehrmann declares that he would not be able to afford to hire

11   an attorney in Arizona, but he has not made a specific showing that he has contacted

12   potential counsel in Arizona and counsel is unaffordable or unwilling to work on a

13   contingent basis. And as Contract Defendants highlight, Gehrmann’s current counsel

14   could seek pro hac vice admittance in Arizona to represent him. Gehrmann may have to

15   hire local counsel, but this burden does not foreclose him from pursuing a remedy.

16   Further, although the accident and accident witnesses are not in Arizona, neither are they

17   in Washington.

18             The Court thus concludes that the forum selection clauses are mandatory and that

19   Gehrmann has not shown that enforcement of the clauses would be unreasonable and

20   unjust.

21

22


     ORDER - 6
              Case 3:20-cv-06002-BHS Document 24 Filed 03/22/21 Page 7 of 7




 1                                      III. ORDER

 2          Therefore, it is hereby ORDERED that Defendants Knight-Swift Transportation

 3   Holdings, Inc., Mohave Transportation Insurance Co., and Interstate Equipment Leasing,

 4   LLC’s motion to transfer venue, Dkt. 11, is GRANTED. The Clerk shall transfer this

 5   case to the District of Arizona.

 6          Dated this 22nd day of March, 2021.

 7

 8

 9

10
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 7
